Exhibit 10.1
 
FINANCIAL ADVISORY AGREEMENT




This Agreement is made and entered into as of the 24th day of March, 2010,
between Pimi Agro Cleantech, Inc., a Delaware corporation (the "Company") and
Lampost Capital L.C., a Florida limited liability company (the "Financial
Advisor").


W I T N E S S E T H :


WHEREAS, The Company is seeking certain financial advice regarding business
and  financing activities; and


WHEREAS, the Financial Advisor is willing to furnish certain business and
financial related advice and services to the Company on the terms and conditions
hereinafter set forth.


NOW, THEREFORE, in consideration of the mutual terms and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:


1.           Purpose.  The Company hereby engages the Financial Advisor on a
non-exclusive basis for the term specified in this Agreement to render financial
advisory consulting advice to the Company relating to financial and similar
matters upon the terms and conditions set forth herein.


2.           Representations of the Financial Advisor.  The Financial Advisor
represents and warrants to the Company that:


a)           Financial Advisor has full power and authority to execute and
deliver this Agreement and to perform its obligations hereunder.  This Agreement
constitutes the valid and legally binding obligation of the Financial Advisor,
enforceable in accordance with its terms.


b)           Financial Advisor is (i) a limited liability company
duly  organized, validly existing and in good standing under the laws of the
State of Florida; (ii) duly registered as a broker-dealer in accordance with the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder; (iii) a member in good standing of the Financial
Industry Regulatory Authority ("FINRA") and is duly and lawfully engaged in the
securities brokerage business; and (iv) in addition to its securities brokerage
business, provides financial and business consulting advisory services.


c)           Financial Advisor is free to enter into this Agreement and the
services to be provided pursuant to this Agreement are not in conflict with any
other contractual or other obligation to which the Financial Advisor is
bound.  The Company acknowledges that the Financial Advisor is in the securities
business and may provide financial services and consulting advice (of the type
contemplated by this Agreement) to others and that nothing herein contained
shall be construed to limit or restrict the Financial Advisor in providing
financial services to others, or rendering such advice to others.


3.           Representations of the Company.  The Company represents and
warrants to the Financial Advisory that:


a)           The Company has full power and authority to execute and deliver
this Agreement and to perform its obligations hereunder.  This Agreement
constitutes the valid and legally binding obligation of the Company, enforceable
in accordance with its terms.


b)           The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware.
 
 
1

--------------------------------------------------------------------------------

 


4.           Duties of the Financial Advisor.  During the term of this
Agreement, the Financial Advisor will provide the Company with consulting advice
as specified below at the request of the Company, provided that the Financial
Advisor shall not be required to undertake duties not reasonably within the
scope of the consulting advisory service in which the Financial Advisor is
engaged generally.  In performance of these duties, the Financial Advisor shall
provide the Company with the benefits of its best judgment and efforts, and the
Financial Advisor cannot and does not guarantee that its efforts will have any
impact on the business of the Company or that any subsequent improvement will
result from the efforts of the Financial Advisor.  It is understood and
acknowledged by the parties that the value of the Financial Advisor's advice is
not measurable in any quantitative manner, and that the amount of time spent
rendering such consulting advice shall be determined according to the Financial
Advisor's discretion.


The Financial Advisor's duties may include, but will not necessarily be limited
to, rendering the following services to the Company:


a)           Study and review the business, operations, historical financial
performance of the Company (based upon management's forecast of financial
performance) so as to enable the Financial Advisor to provide advice to the
Company;


b)           Assist the Company in attempting to formulate the optimum strategy
to meet the Company's working capital and capital resources needs during the
period of this Agreement;


c)           Assist in the introduction of the Company to institutional or other
capital financing sources;


d)           Assist the Company in issues of capital formation, including but
not limited to advice and assistance in connection with listings on domestic and
foreign exchanges, stock buybacks, splits, dividends, issuing new securities,
stock loans, and venture financing such as private investments in public
enterprises (“PIPEs”);


e)           Assist in the formulation of the terms and structure of any
reasonable proposed equity or debt financing or business combination transaction
involving the Company;


f)           Assist in any presentation to the Board of Directors of the
Company, as requested, in details of any proposed transaction;


g)           Advise the Company as to the expected reaction of the financial
community to any transaction and other matters, and assist in determining the
optimum means of communicating the pertinent aspects, such as strategic
considerations, benefits to the Company and financial impact, to the financial
community; and


h)           Assist the Company in the development of increased market awareness
to and among securities research analysts, and broker dealer/investment banking
conferences.  Financial Advisor shall sponsor and network the Company at a
National Investment Banking Association capital conference in an effort to
create such increased awareness.


5.           Effective Date, Term and Termination.  This Agreement shall be
effective as of March 1, 2010 and will continue until December 31, 2010. This
ten (10) month Agreement can only be extended and otherwise modified by mutually
consent and in writing.  The Company shall have the right to terminate the
Services without cause at any time upon written notice to Financial Advisor, in
which case there will be no refund of any fees paid to Financial Advisor.
Financial Advisor shall have the right to terminate the Services at any time
upon written notice to Company, and will refund any fee collected for the
remainder of the term on a pro-rata basis unless Financial Advisor terminated
for specific cause.


6.           Option to Renew and Extend.  The Company and Financial Advisor may
renew the term of this Agreement on terms to be mutually agreed upon in writing,
including the possibility of a month-to-month renewal.


7.           Financial Advisory Fee. Upon the execution of this Agreement, the
Company shall issue to the Financial Advisor and/or persons designated by the
Financial Advisor (“holder”) 30,000 shares of the Company’s Common Stock (the
“Shares”) in consideration for the Financial Advisory services rendered
hereunder.


The Shares shall not have been registered under the Securities Act of 1933, as
amended (the "Act"), and the certificates representing the Shares shall bear the
following legend:


The securities represented by this certificate may not be offered or sold except
pursuant to (i) an effective registration statement under the Act, (ii) to the
extent applicable, Rule 144 under the Act (or any similar rule under such Act
relating to the disposition of securities), or (iii) an opinion of counsel that
an exemption from registration under such Act and applicable state securities
laws is available.
 
 
 
2

--------------------------------------------------------------------------------

 
8.           Financing Fee.  In the event the Financial Advisor effects,
introduces, or otherwise participates in effecting a Financing by the Company in
a private or public debt and/or equity transaction, pursuant to which the
Company obtains financing or other consideration, the Financial Advisor shall
receive a Financing Fee in addition to the Financial Advisory Fee and any other
fee to be received pursuant to this Agreement, which shall be mutually
determined between the Company and the Financial Advisor at the time of any such
Financing.


9.           Transaction Finder's Fee.  In the event the Financial Advisor
introduces to the Company another party or entity, and that as a result of such
introduction, a transaction between such entity and the Company is consummated
(“Transaction”), then the Company shall pay to the Financial Advisor a
Transaction Finder's Fee as follows:


 
a.
Five percent (5%) of the first $1,000,000 of the consideration paid in such
transaction;

 
b.
Four percent (4%) of the consideration in excess of $1,000,000 and up to
$2,000,000;

 
c.
Three percent (3%) of the consideration in excess of $2,000,000 and up to
$3,000,000;

 
d.
Two percent (2%) of any consideration in excess of $3,000,000 and up to
$4,000,000; and

 
e.
One percent (1%) of any consideration in excess of $4,000,000.



The Finder's Fee due the Financial Advisor shall be paid by the Company in cash
and/or in securities at the closing of the Transaction as mutually agreed
between the Company and the Financial Advisor, without regard to whether the
Transaction involves payments in cash, securities, or a combination of
securities and cash, or is made on an installment sale basis.  By way of
example, if the Transaction involved securities of the acquiring entity (whether
securities of the Company, if the Company is the acquiring party, or securities
of another entity, if the Company is the selling party) having a value of
$5,000,000, the consideration to be paid by the Company to the Financial Advisor
at closing shall be $150,000.


In the event that for any reason the Company shall fail to pay to the Financial
Advisor all or any portion of the Finder's Fee payable hereunder when due,
interest shall accrue and be payable on the unpaid balance due hereunder from
the date when first due through and including that date when actually collected
by the Financial Advisor, at a rate equal to two (2) points over the prime rate
as stated in the Wall Street Journal, computed on a daily basis and adjusted as
announced from time to time.


Notwithstanding anything herein to the contrary, if the Company shall, within
180 days immediately following the termination of this Agreement, conclude a
Transaction with any party introduced by the Financial Advisor to the Company
prior to the termination of this Agreement, the Company shall also pay the
Financial Advisor the Finder's Fee determined above.


10.           Expenses. In addition to the fees payable hereunder, the Company
shall reimburse the Financial Advisor, within five (5) business days of its
request, for any and all reasonable pre-approved out-of-pocket expenses incurred
in connection with the services performed by the Financial Advisor pursuant to
this Agreement, including (i) reasonable hotel, food and associated expenses
incurred in connection with performing due diligence of the Company; (ii)
reasonable charges for travel; (iii) reasonable long-distance telephone calls;
and (iv) other reasonable expenses spent or incurred on the Company's behalf.


11.           Use of Advice by the Company; Public Market for the Company's
Securities.  The Company acknowledges that all opinions and advice (written or
oral) given by the Financial Advisor to the Company in connec­tion with the
engagement of the Financial Advisor are intended solely for the benefit and use
of the Company in considering the transaction to which they relate, and the
Company agrees that no person or entity other than the Company shall be entitled
to make use of or rely upon the advice of the Financial Advisor to be given
hereunder, and no such opinion or advice shall be used for any other purpose or
reproduced, disseminated, quoted or referred to at any time, in any manner or
for any purpose, nor may the Company make any public references to the Financial
Advisor, or use of the Financial Advisor's name in any annual reports or any
other reports or releases of the Company without the prior written consent of
the Financial Advisor.
 
The Company acknowledges that the Financial Advisor makes no commit­ment
whatsoever as to making a public trading market in the Company's securities or
to recommending or advising its clients to purchase the Company's
securities.  The Company hereby represents and acknowledges that any payment
made pursuant to this agreement is not compensation for the purpose of making a
market in the Company's securities or to cover out-of-pocket expenses for making
a market in the Company's securities or for submitting an application to make a
market in the Company's securities.  Research reports or corporate finance
reports that may be prepared by the Financial Advisor will, when and if
prepared, be done solely on the merits or judgment and analysis of the Financial
Advisor or any senior corporate finance personnel of the Financial Advisor.


12.           Company Information.  The Company recognizes and confirms that, in
advising the Company and in fulfilling its engagement hereunder, the Financial
Advisor will use and rely on data, material and other information furnished to
the Financial Advisor by the Company.  The Company shall provide reasonable
access to information, excluding any material non-public information, and to the
officers and financial management of the Company necessary for performance by
the Financial Advisor of the services to be performed.  The Company acknowledges
and agrees that in performing its services under this engagement, the Financial
Advisor may rely upon the data, material and other information supplied by the
Company without independently verifying the accuracy, completeness or veracity
of same.  In addition, in the performance of its services, the Financial Advisor
may look to such others for such factual information, economic advice and/or
research upon which to base its advice to the Company hereunder as the Financial
Advisor shall in good faith deem appropriate.  The parties further acknowledge
that the Financial Advisor undertakes no responsibility for the accuracy of any
statements to be made by Company management contained in press releases or other
communications, including, but not limited to, filings with the Securities and
Exchange Commission and FINRA.
 
 
3

--------------------------------------------------------------------------------

 


13.  The Financial Advisor as an Independent Contractor.  The Financial Advisor
shall perform its services hereunder as an independent contractor and not as an
employee of the Company or an affiliate thereof.  The Financial Advisor and the
Company acknowledge that neither the Financial Advisor nor any of its officers
or employees is an officer, director or agent of the Company; it is not, and
will not be, responsible for any management decisions on behalf of the Company;
and may not commit the Company to any action; and Company shall have no
obligation to accept or act upon any advice or service provided under this
Agreement except as expressly set forth in this Agreement. The Company
represents that Financial Advisor does not have, through stock ownership or
otherwise, the power either to control the Company, or to exercise any
dominating influences over its management. Financial Advisor understands and
acknowledges that this Agreement shall not create or imply any agency
relationship among the parties, and Financial Advisor will not commit the
Company in any manner except when a commitment has been specifically authorized
in writing by the Company. The Company and Financial Advisor agree that the
relationship among the parties shall be that of independent contractor.


14.           Indemnification.  In the performance of its services, the
Financial Advisor shall be obligated to act only in good faith, and shall not be
liable to the Company for errors in judgment not the result of willful
misconduct.  The Company shall indemnify and hold harmless the Financial Advisor
against any and all liabilities, claims, lawsuits, including any and all awards
and/or judgments to which it may become subject under the Act, the Securities
Exchange Act of 1934, as amended (the "1934 Act") or any other federal or state
statute, at common law or otherwise, insofar as said liabilities, claims and
lawsuits (including costs, expenses, awards and/or judgments) arise out of or
are in connection with the services rendered by the Financial Advisor or any
transactions in connection with this Agreement, except for any liabilities,
claims and lawsuits (including awards and/or judgments), arising out of willful
misconduct or willful omissions of the Financial Advisor.  In addition, the
Company shall also indemnify and hold harmless the Financial Advisor against any
and all reasonable costs and expenses incurred relating to the foregoing.


The Financial Advisor shall give the Company prompt notice of any such
liability, claim or lawsuit which the Financial Advisor contends is the subject
matter of the Company's indemnification and the Company thereupon shall be
granted the right to take any and all necessary and proper action, at its sole
cost and expense, with respect to such liability, claim and lawsuit, including
the right to settle, compromise and dispose of such liability, claim or lawsuit,
excepting therefrom any and all proceedings or hearings before any regulatory
bodies and/or authorities.


15.           Miscellaneous.


(a)           This Agreement between the Company and the Financial Advisor
constitutes the entire agreement and understanding of the parties hereto, and
supersedes any and all previous agreements and understandings, whether oral or
written, between the parties with respect to the matters set forth herein.


(b)           Any notice or communication permitted or required hereunder shall
be in writing and shall be deemed sufficiently given if hand-delivered or sent
postage prepaid by certified or registered mail, return receipt requested, to
the respective parties as set forth below, or to such other address as either
party may notify the other in writing:


If to the Company:                  Youval Saly, CEO
Pimi Agro Cleantech, Inc.
269 South Beverly Drive, Suite 1091
Beverly Hills, CA 90212


If to the Financial
Advisor:                                                Michael Meade, President
Lampost Capital, L.C.
7777 West Glades Road, Suite 213
Boca Raton, Florida 33434


(c)           This Agreement shall be binding upon and inure to the benefit of
each of the parties hereto and their respective successors, legal
representatives and assigns.


(d)           This Agreement may be executed in any number of counterparts, each
of which together shall constitute one and the same original document.


(e)           No provision of this Agreement may be amended, modified or waived,
except in a writing signed by all of the parties hereto.
 
 
4

--------------------------------------------------------------------------------

 


(f)           The Agreement shall be governed by and construed in accordance
with the laws of the State of Florida without regard to the conflict of laws
provision thereof.  The parties jointly agree that any and all disputes arising
from this Agreement shall be resolved in a binding arbitration proceeding before
the American Arbitration Association (the “AAA”) and presided over by a
qualified three (3) person arbitration panel in accordance with the AAA’s
Commercial Rules of Arbitration.  The venue for any arbitration proceeding shall
be located in Boca Raton, Florida, or such other location as mutually agreed
upon by the parties.


(g)           This Agreement or any section thereof shall not be construed
against any party due to the fact that said Agreement or any section thereof was
drafted by said party.


(h)           All section or paragraph titles or captions in this Agreement are
for convenience only and shall not be deemed part of the context nor affect the
interpretation of this Agreement.


(i)           All pronouns and any variations thereof shall be deemed to refer
to the masculine, feminine, neuter, singular or plural as the identity of the
Person or Persons may require.


(j)           The parties hereto shall execute and deliver all documents,
provide all information and take or avoid all actions necessary or appropriate
to achieve the purposes of this Agreement.
(k)           If any provision of this Agreement, or the application of such
provision, shall be held invalid, the remainder of this Agreement, or the
application of such provision to persons or circumstances other than those as to
which it is held invalid, shall not be affected thereby.


(l)           This Agreement may not be assigned by either party hereto without
the written consent of the other, but shall be binding upon the successors of
the parties.
 
 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, as of the day and year first above written.
 
COMPANY:
 
PIMI AGRO CLEANTECH, INC. 
 
   
FINANCIAL ADVISOR:
 
LAMPOST CAPITAL, L.C.
 
By: /s/ Youval Saly   
   
By: /s/ Michael S. Meade 
 
Youval Saly   
   
Michael S. Meade
 
Its: Chief Executive officer
   
Its: Chief Executive Officer
 



 






6




